DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 06/27/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/551,707 filed 08/26/2019. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 10/17/2021, 4/25/2022 and 5/3/2022   has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 1-13 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of claim 1 calling for, “… a first sub-step of starting …  a second sub-step of starting …” is not enabled. There is no mention of a sub-step of starting supplying a fluid in the specification.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (“Tsuchiya”) US PG-Pub 2019/0080937 in view of Ootaguro et al. (“Ootaguro”) 2010/0032410.
Tsuchiya discloses a substrate processing method comprising: a step of providing a processing tank (element 41) inside which a first fluid supply unit (element 70) is disposed at a first position and a second fluid supply unit (element 70) is disposed at a second position; a step of storing a processing liquid in the processing tank (¶[0052]); a step of immersing a substrate in the processing liquid stored in the processing tank (¶¶[0051 and 0069]); and a step of performing fluid supply to the processing tank, wherein the step of performing fluid supply includes at least one of a first sub-step of starting supplying a fluid to the processing tank by the first fluid supply unit (¶[0059]) with the substrate immersed in the processing liquid in the processing tank, and a second sub-step of starting supplying a fluid to the processing tank by the second fluid supply unit (¶[0059]) with the substrate immersed in the processing liquid in the processing tank.
Tsuchiya discloses the processing method as recited in the claim. The difference between Tsuchiya and the present claim is the recited timing and switching between fluid supplies. 
Ootaguro teaches the advantages of timing at which the second sub-step is performed being different from a timing at which the first sub-step is performed (¶¶[0042 and 0055]) and switching between fluid supplies (jetting air are alternately repeated, ¶[0055]).
Ootaguro's teachings could be incorporated with Tsuchiya's device which would result in the claimed invention of a timing at which the second sub-step is performed being different from a timing at which the first sub-step is performed, and switching between fluid supply by the first fluid supply unit and fluid supply by the second fluid supply unit is performed to supply at least one of the fluid of the first fluid supply unit and the fluid of the second fluid supply unit to the processing tank. The motivation to combine Ootaguro's teachings would be to improve product performance and manufacturing yield (¶[0044]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ootaguro's teachings to arrive at the claimed invention.
Re claim 2, Ootaguro teaches (¶¶[0042 and 0055]) wherein in the first sub-step, the first fluid supply unit supplies a gas as the fluid of the first fluid supply unit to the processing tank, and in the second sub-step, the second fluid supply unit supplies a gas the fluid of the second fluid supply unit to the processing tank. 
Re claim 3, Tsuchiya teaches wherein in the step of providing a processing tank, the first fluid supply unit has a plurality of fluid supply tubes (element 70A) that are symmetrically disposed with respect to a vertical central axis of the substrate, and the second fluid supply unit has a plurality of fluid supply tubes (element 70B) that are symmetrically disposed with respect to the vertical central axis of the substrate (Fig. 2). 
Re claim 4, Tsuchiya teaches wherein in the step of providing a processing tank, a liquid supply unit (¶[0050]) is disposed inside the processing tank, in the step of storing a processing liquid, the processing liquid is supplied to the processing tank by the liquid supply unit (¶¶[0051 and 0069]), in the step of providing a processing tank, the liquid supply unit includes a first liquid supply tube (element 50) and a second liquid supply tube (element 50), the first fluid supply unit has a plurality of fluid supply tubes (element 70A/70B), at least one fluid supply tube of the plurality of fluid supply tubes of the first fluid supply unit is positioned between a vertical central axis of the substrate and the first liquid supply tube, and at least another fluid supply tube (element 70A/70B) of the plurality of fluid supply tubes of the first fluid supply unit is positioned between the vertical central axis of the substrate and the second liquid supply tube (Fig. 2). 
Re claim 5, Tsuchiya teaches wherein in the step of providing a processing tank, the second fluid supply unit has a plurality of fluid supply tubes (element 70C), at least one fluid supply tube of the plurality of fluid supply tubes of the second fluid supply unit is positioned between the vertical central axis of the substrate and the first liquid supply tube, and at least another fluid supply tube (element 70C) of the plurality of fluid supply tubes of the second fluid supply unit is positioned between the vertical central axis of the substrate and the second liquid supply tube. 
Re claim 8, Ootaguro teaches (¶¶[0084]) wherein in the step of storing a processing liquid, the processing liquid is supplied from the first fluid supply unit and the second liquid supply unit.
9.	Claim(s) 6, 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Ootaguro as applied to claim 1 above, and further in view of Masutomi et al. (“Masutomi”) US PG Pub 2018/0025927.
The combined references of Tsuchiya and Ootaguro disclose the processing method as recited in the claim. The difference between the combined references and the present claim is the recited fourth fluid supply tubes.
Masutomi discloses in Fig. 4 wherein in the step of providing a processing tank, a liquid supply unit is disposed inside the processing tank, the liquid supply unit includes a first liquid supply tube (element 49) and a second liquid supply tube (element 49), the first fluid supply unit has a plurality of fluid supply tubes (element 81-84), the plurality of fluid supply tubes of the first fluid supply unit include a first fluid supply tube (element 81), a second fluid supply tube (element 82), a third fluid supply tube (element 83), and a fourth fluid supply tube (element 84), the first liquid supply tube is positioned between the first fluid supply tube and the second fluid supply tube of the first fluid supply unit, and the second liquid supply tube is positioned between the third fluid supply tube and the fourth fluid supply tube of the first fluid supply unit, and in the step of storing a processing liquid, the processing liquid is supplied to the processing tank by the liquid supply unit (¶[0059]).
Masutomi's teachings could be incorporated with the combined references which would result in the claimed invention The motivation to combine Masutomi's teachings would be to supply gas having a uniform flow/pressure (¶[0070]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Masutomi's teachings to arrive at the claimed invention.
Re claim 9, Masutomi discloses wherein in the step of providing a processing tank, a plurality of substrates (element 8) as the substrate are arranged in a row, and the first fluid supply unit (element 81) and the second fluid supply unit (element 84) extend in a direction intersecting a direction in which the plurality of substrates are arranged, the first fluid supply unit and the second fluid supply unit being positioned between two adjacent substrates of the plurality of substrates. 
Re claim 10, Masutomi teaches wherein in the step of performing fluid supply, at least one of the first fluid supply unit and the second fluid supply unit performs the fluid supply to the two adjacent substrates (¶[0007]).
Re claim 13, Masutomi teaches (¶[0046]) wherein in the step of storing a processing liquid, an aqueous solution of phosphoric acid is stored as the processing liquid in the processing tank. 
10.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Ootaguro as applied to claim 1 above, and further in view of Ito et al. (“Ito”) US PG Pub 2018/0261479.
The combined references of Tsuchiya and Ootaguro disclose the processing method as recited in the claim. The difference between the combined references and the present claim is the recited plate.
Ito discloses in Figs. 1-3 wherein in the step of providing a processing tank, a straightening plate (element 74) is attached to a processing tank (element 6).
Ito's teachings could be incorporated with the combined references which would result in the claimed invention The motivation to combine Ito's teachings would be to provide a support (¶[0043]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Ito's teachings to arrive at the claimed invention.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2006/0112973 to Nagami discloses a substrate processing apparatus.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893